IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-31022
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JUAN PEREZ-SANTIAGO, also known as Sergio
Bravo-Lopez,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                         USDC No. 00-CR-84-ALL
                          --------------------
                             April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Juan Perez-Santiago appeals his guilty-plea conviction for

illegal reentry following deportation, a violation of 8 U.S.C.

§ 1326.   Perez argues that, in view of the Supreme Court’s recent

decision in Apprendi v. New Jersey, 120 S. Ct. 2348, 2362-63

(2000), his sentence should be vacated because it exceeds the

two-year statutory maximum sentence for a violation of 8 U.S.C.

§ 1326(a).     Perez also argues that the district court imposed an

illegally lengthy period of supervised release.    Perez

acknowledges that his argument is foreclosed by Almendarez-Torres

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-31022
                                -2-

v. United States, 523 U.S. 224, 235 (1998), and states that he is

raising the issue to preserve it for future potential relief.

The Supreme Court did not expressly overrule Almendarez-Torres in

Apprendi.   120 S. Ct. at 2362 & n.15.    Perez’ argument is

foreclosed by Almendarez-Torres.

     AFFIRMED.